Vanderburgh, J.
The appellant’s objections to the sufficiency of the complaint appear to be insubstantial. The complaint shows that the defendant and others entered into the written agreement annexed to the complaint, with one McDonald, upon sufficient consideration, and upon certain conditions therein stipulated, for the organization of a corporation for manufacturing agricultural implements, and for such purpose subscribed the amount of the capital stock therein specified, payable in instalments, and at designated dates. It also appears that the corporation therein contemplated was soon thereafter duly organized by the defendant and other subscribers to the capital stock, under the laws of this state, for the purpose of manufacturing threshing-machines and other agricultural implements, and the stock subscriptions were immediately and duly transferred to the corporation so organized. One of the conditions of the agreement was that the name and articles of incorporation, and all details of the organization, should be adopted by the subscribers after the full amount of stock should be subscribed; and the complaint alleges the conrpletion of the subscription as required thereby, and that, pursuant to the agreement, the corporation was duly organized by the defendant and others signing it. From these allegations it necessarily follows that the corporation was organized under Gen. St. 1878, c. 34, § 120, and hence authorized to have capital and receive the stock subscribed; that the agreement and the subscriptions were accepted, and acted on, — of which facts the defendant, as a party to the corporate organization, will be presumed to have notice, as well as of the further fact alleged, that the conditions upon which the agreement to pay the stock subscriptions was made, were fulfilled. The fact that the corporation was duly organized, in pursuance of the agreement; that the instalments were agreed to be paid at the dates alleged; that calls were made, and notice duly given, to defendant, to pay the same, in conformity with such agreement, — are *419presumptively sufficient to establish plaintiff’s right to demand and collect the amount claimed to be due the company from the defendant.
Order affirmed.